                                                                                       FILED
      Case 2:20-cr-00362-ODW Document 1 Filed 08/19/20 Page 1 of 6 CLERK,
                                                                     Page         ID #:1
                                                                          U.S. DISTRICT COURT


                                                                                08/19/2020

                                                                                  DM
                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                             BY: ___________________ DEPUTY
1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                      No. CR 20- 2:20-cr-00362-ODW

11              Plaintiff,                          I N F O R M A T I O N

12                     v.                           [18 U.S.C. § 371: Conspiracy to
                                                    Defraud the United States]
13   STRACHANS SA IN LIQUIDATION,

14              Defendant.

15

16        The United States Attorney charges:
17

18                                      [18 U.S.C § 371]
19   A.   INDIVIDUALS AND ENTITIES
20        At times relevant to this Information:
21        1.     Defendant STRACHANS SA IN LIQUIDATION was a Jersey-based
22   accounting and financial services company that assisted U.S.
23   taxpayer-clients and others in evading taxes through the use of
24   offshore trusts and entities and offshore bank accounts.                            Initially
25   operating as a legitimate accounting firm, in approximately 1987
26   defendant STRACHANS began offering offshore structures and bank
27   accounts and related financial services to its clients.                           At
28
      Case 2:20-cr-00362-ODW Document 1 Filed 08/19/20 Page 2 of 6 Page ID #:2



1    approximately that same time, defendant STRACHANS employees began to

2    travel to the United States for the purpose of marketing its services

3    to U.S. taxpayers.

4         2.   Defendant STRACHANS moved its operations to Geneva,

5    Switzerland, in or about 1999 to take advantage of Swiss banking

6    secrecy for itself and its clients.       In 2009, defendant STRACHANS

7    began doing business as Elston Management.

8         3.   Co-Conspirator-1 was a citizen of the Bailiwick of Jersey,

9    Channel Islands, and a principal of defendant STRACHANS.

10        4.   Co-Conspirator-2 was the brother of Co-Conspirator-1 and

11   also a citizen of the Bailiwick of Jersey and principal of defendant

12   STRACHANS.

13        5.   Co-Conspirator-3 was a citizen of the Bailiwick of Jersey,

14   and first an employee and then a minority shareholder of defendant

15   STRACHANS.

16        6.   The Internal Revenue Service (“IRS”) was an agency of the

17   United States Department of Treasury responsible for administering

18   and enforcing the tax laws of the United States and collecting the

19   taxes owed to the Treasury of the United States by its citizens.

20        7.   United States citizens, resident aliens, and legal

21   permanent residents had an obligation to report the following

22   information to the IRS on Form 1040, Schedule B, Part III, Line 7a,

23   by checking a “Yes” or “No” box: “At any time during [the calendar

24   year], did you have an interest in or a signature or other authority

25   over a financial account in a foreign country, such as a bank

26   account, securities account, or other financial account?”          If the

27   answer to Line 7a was “Yes,” then Line 7b required the taxpayer to

28   enter the name of the foreign country in which the financial account

                                          2
      Case 2:20-cr-00362-ODW Document 1 Filed 08/19/20 Page 3 of 6 Page ID #:3



1    was located.

2         8.    United States citizens, resident aliens, and legal

3    permanent residents had an obligation to report all income earned

4    from foreign financial accounts on their tax returns and pay the

5    taxes due on that income.

6         9.    United States citizens, resident aliens, and legal

7    permanent residents who had a financial interest in, or signature

8    authority over, one or more financial accounts in a foreign country

9    with an aggregate value of more than $10,000 at any time during a

10   particular year were required to file with the Department of the

11   Treasury a Report of Foreign Bank and Financial Accounts on Form TD F

12   90-22.1 (“FBAR”).    Generally, the FBAR for the applicable year was

13   due by June 30 of the following year.

14        10.   An “undeclared account” was a bank or financial account

15   maintained in a foreign country that was not reported to the United

16   States government on a tax return or on an FBAR.

17   B.   OBJECT OF THE CONSPIRACY

18        11.    From in or about 1987 until in or about November 2014, in

19   Los Angeles County, within the Central District of California, and

20   elsewhere, defendant STRACHANS knowingly and willfully conspired and

21   agreed with various United States taxpayers, their representatives

22   and others, both known and unknown to the United States Attorney, to

23   defraud the United States by impeding, impairing, obstructing, and

24   defeating the lawful government functions of the Internal Revenue

25   Service of the United States Department of Treasury in the

26   ascertainment, compilation, assessment, and collection of the

27   revenue, that is, federal income taxes of the U.S. taxpayers, in

28   violation of 18 U.S.C. § 371.

                                          3
      Case 2:20-cr-00362-ODW Document 1 Filed 08/19/20 Page 4 of 6 Page ID #:4



1    C.     MANNER AND MEANS OF THE CONSPIRACY

2           12.   The object of the conspiracy was carried out, and to be

3    carried out, in substance, as follows:

4                 a.   traveling to the United States until 2007 for the

5    purpose of marketing defendant STRACHANS’s services to U.S. taxpayer-

6    clients;

7                 b.   opening and maintaining offshore bank accounts for the

8    benefit of approximately 90 U.S. taxpayer clients, including accounts

9    at banks in Jersey and at Cornèr Bank and UBS in Switzerland;

10                c.   assisting clients in establishing and using sham

11   entities, including offshore shell companies, as nominee beneficial

12   owners of the undeclared accounts;

13                d.   providing financial services to the clients through

14   the use of various entities related to defendant STRACHANS, including

15   Elston Management SA, Roker Trustees (Jersey) Ltd., Overseas Trading

16   and Promotion Ltd., Ferndale Worldwide, Ltd., and Jilette Company

17   Ltd.

18                e.   using STRACHANS-related entities as trustees on

19   offshore trusts for U.S. taxpayer-clients and conduits for the

20   repatriation of funds from undeclared accounts to the United States,

21   in some instances utilizing a Monagasque citizen as a nominee trust

22   settlor;

23                f.   facilitating withdrawals of funds from the undeclared

24   accounts by either providing hand-delivered cash in the United States

25   or using defendant STRACHANS’ and related entities’ bank accounts in

26   Switzerland and elsewhere, and correspondent bank accounts in the

27   United States;

28                g.   facilitating the repatriation of offshore funds for

                                          4
      Case 2:20-cr-00362-ODW Document 1 Filed 08/19/20 Page 5 of 6 Page ID #:5



1    U.S. taxpayer-clients through the use of bogus mortgage and false

2    invoice and certificate of deposit schemes, sometimes utilizing a

3    STRACHANS-related company called Ambassador Discount Company;

4               h.     facilitating the repatriation of offshore funds

5    through the use of back-to-bank loans;

6               i.     structuring transfers of funds to evade currency

7    transaction reporting requirements;

8               j.     submitting false Forms W8-Ben-E to offshore banks

9    regarding their U.S. taxpayer-clients’ bank accounts;

10              k.     using a London post office box and a London-based

11   lawyer to provide mail delivery services;

12              l.     meeting with U.S. taxpayer-clients in offshore locales

13   to give them an opportunity to review account statements; and

14              m.     providing offshore credit and debit cards in initially

15   through a U.K. bank that were held by a STRACHANS nominee company

16   called Jillette, and later through Cornèr Bank (Switzerland) to the

17   U.S. taxpayer-clients to assist them in accessing their funds in the

18   undeclared accounts without creating a paper trail in the United

19   States.

20   D.   OVERT ACTS

21        13.   On or about the following dates, in furtherance of the

22   conspiracy and to accomplish its objects, defendant STRACHANS and

23   other co-conspirators committed various overt acts within the Central

24   District of California, including, but not limited to, the following:

25        Overt Act No. 1:    In or about May 2000, defendant STRACHANS

26   formed separate offshore trusts for a U.S. taxpayer-client (“Client

27   1”), and his business partner, a U.K. taxpayer-client (“Client 2”).

28   Defendant STRACHANS also formed a third offshore trust for their

                                          5
      Case 2:20-cr-00362-ODW Document 1 Filed 08/19/20 Page 6 of 6 Page ID #:6



1    Australian advisor.

2         Overt Act No. 2:    In or about October 2007, with the knowledge

3    and consent of the clients, defendant STRACHANS transferred the

4    balances in the offshore bank accounts for Clients 1 and 2 to an

5    account at UBS in Switzerland on which Co-Conspirator 1 was listed as

6    the beneficial owner, in order to assist in continuing to conceal

7    Clients 1 and 2’s ownership of the offshore funds.

8         Overt Act No. 3:    On or about February 8, 2010, Co-Conspirator-1

9    received £5,916,000 into an account in a nominee name at UBS AG on

10   behalf of Clients 1 and 2.

11        Overt Act No. 4:    On or about April 11, 2013, Co-Conspirator 1

12   received 50,000 Swiss francs from a nominee account at UBS AG for

13   services rendered to undeclared U.S. taxpayer-clients.

14        Overt Act No. 5:    On or about June 5, 2014, Co-Conspirator 1

15   made several stock investments worth over $500,000 on behalf of

16   undeclared U.S. taxpayer-clients in a nominee account at UBS AG.

17

18                                            NICOLA T. HANNA
                                              United States Attorney
19

20

21                                            BRANDON D. FOX
                                              Assistant United States Attorney
22                                            Chief, Criminal Division
23                                            THOMAS D. COKER
                                              Assistant United States Attorney
24
                                              Chief, Tax Division
25
                                              NANETTE L. DAVIS
26                                            MARK F. DALY
                                              Senior Litigation Counsel
27                                            U.S. Department of Justice
28

                                          6
